       Case 2:19-cr-00173-WBS Document 47 Filed 03/02/21 Page 1 of 1



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     MICHAEL JOSEPH TAYLOR
6
7
                                IN THE UNITED STATES DISTRICT COURT
8
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                 ) Case No. 2:19-cr-00173-WBS-1
                                                )
11                    Plaintiff,                )
                                                ) ORDER TO FILE UNDER SEAL
12            vs.                               ) DEFENDANT’S EXHIBIT B
                                                )
13    MICHAEL JOSEPH TAYLOR,                    )
                                                )
14                    Defendant.                )
                                                )
15                                              )
16
             IS HEREBY ORDERED that the Request to Seal Exhibit B to Michael Joseph Taylor’s
17
     Sentencing Memorandum is GRANTED, so that the private information is not available on the
18
     public docket. The records are to be provided to the Court and opposing counsel.
19
             These documents shall remain under seal until further Order of the Court.
20
21
             Dated: March 2, 2021
22
23
24
25
26
27
28
     Order to Seal Documents                        -1-
